Citation Nr: 0021880	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals 
gunshot wound, right thigh with open fracture of femur, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals 
missile wounds of right hand with sensory deficit, currently 
evaluated as 10 percent disabling.

3.  Entitlement to assignment of an initial disability 
evaluation in excess of 10 percent for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1965 to 
January 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 1998, a statement of the case was issued in 
February 1999, and a substantive appeal was received in March 
1999.  The Board also notes that the veteran initially 
requested a Board hearing in Washington, D.C., but he 
subsequently withdrew the hearing request. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals gunshot wound, 
right thigh with open fracture of femur are manifested by 
weakened movement, fatigability, limitation of motion due to 
pain, and a well-healed scar productive of a disability 
picture which results in no more than moderate muscle 
disability.

2.  The veteran's service-connected residuals missile wounds 
of right hand with sensory deficit is manifested by a 
positive Tinel's sign, right median ulnar neuropathy, with 
sensation diminished in the right second through fifth digits 
with especially dense loss of sensation in the right fifth 
digit; productive of a disability picture which more nearly 
approximates moderate incomplete paralysis of the right hand.

3.  The veteran's service-connected degenerative joint 
disease of lumbar spine results in limitation of flexion to 
40 degrees, extension to 15 degrees, lateral flexion to 20 
degrees, and rotation to 35 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals gunshot wound, right thigh with open fracture of 
femur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.40, 4.41, 
4.56, 4.73, and Diagnostic Code 5314 (1999).

2.  The criteria for entitlement to a 30 percent evaluation 
(but no higher) for the veteran's service-connected residuals 
missile wounds of right hand with sensory deficit have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including § 4.124a, Diagnostic Code 8516 (1999).

3.  The criteria for entitlement to assignment of an initial 
evaluation of 20 percent (but no higher) for the veteran's 
service-connected degenerative joint disease of lumbar spine 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased ratings

The veteran claims that he has suffered an increase in the 
severity of his service-connected disabilities.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noted that the claims 
file includes a VA examination and VA outpatient treatment 
reports, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claim and that no further action is 
necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

A. Residuals gunshot wound, right thigh with open fracture of 
femur

By a rating decision dated September 1969, the veteran was 
granted service connection for residuals gunshot wound, right 
thigh with open fracture of femur and assigned a 10 percent 
evaluation effective January 8, 1969.  The veteran contends 
that the evaluation assigned to his residuals of a gunshot 
wound to the right thigh with open fracture of femur should 
be increased to reflect more accurately the severity of his 
symptomatology.

Service medical records reflect that while on duty in the 
Republic of Vietnam in January 1967, the veteran sustained a 
bullet wound to the right hip and thigh area sustaining a 
fracture.  The wounds were debrided within twenty minutes of 
injury and the veteran was eventually air evacuated to the 
U.S. Naval Hospital, Great Lakes, Illinois in February 1967.  
Pertinent physical findings on admission included an open 
anterolateral thigh wound at the region of the 
subtrochanteric level measuring twelve inches.  Obvious 
instability of the lower extremity was present on removing 
the plaster spica.  No artery or nerve involvement was 
present.

In April 1998, the veteran submitted a request for an 
increased evaluation. 

At a May 1998 VA examination, the veteran reported continued 
pain in the medial and posterior aspect of the right thigh 
since the time of the injury which had worsened over the 
years.  He indicated that it was worse as the day progressed 
and that it was worse with walking and standing upright.  He 
limped badly by the evening.  The veteran denied numbness, 
tingling, or weakness in the lower extremity, but felt that 
the extremity became tired as the day progressed.  He also 
reported diminished endurance for walking and being on his 
feet.  The examination showed entry and exit wounds which 
were not specifically identified due to the surgical 
incisions for closure of the wounds and debridement.  There 
was tissue loss noted of the right thigh, which appeared to 
be mild, and appeared to be subcutaneous fat.  There did not 
appear to be muscle herniation or significant muscle loss in 
that area.  There were no adhesions and no evidence of tendon 
damage or bone or joint damage of the right hip or knee.  
Muscle strength was intact in both lower extremities and both 
upper extremities.  There was no muscle herniation of any of 
the extremities at the wounds.  The right posterolateral 
thigh showed the following scars: 14 x 2 cm; 4 x 1 cm; 1 x 1 
cm; 5 x 1 cm.  The scars with the most depression being noted 
over the largest scar.  There was no erythema, adherence, 
keloid formation, tenderness, or sensitivity.  There was 
diminished sensation along the right lateral and posterior 
thigh and for that reason, an EMG was ordered.  The right 
thigh was 1 cm smaller in circumference than the left.  The 
right leg was 2 cm shorter than the left measuring from the 
anterior superior iliac crest to the inferior aspect of the 
medial malleolus.  The right hip flexion was 110 degrees, 
extension was to 40 degrees, abduction was to 40 degrees, and 
adduction was to 30 degrees.  Internal rotation was to 50 
degrees and external rotation was to 60 degrees.  There was 
negative Fabere-Patrick maneuver bilaterally.  Straight leg 
raise was negative to 80 degrees bilaterally.  There was no 
click and no palpatory tenderness in either hip.  He was able 
to heel walk, toe walk, fully squat, and hop independently on 
each foot without difficulty.  Romberg test was negative.  
Heel to shin maneuver was negative.  It was noted that the 
veteran did his own self care at home and he continued to 
work and he was able to move the muscle groups of both 
extremities independently through useful ranges of motion and 
there appeared to be no significant limitation by pain on 
examination.  In all extremities examined, the examiner noted 
that active range of motion equaled passive range of motion.  
The lower extremities showed intact deep tendon reflexes and 
strength bilaterally.

In his May 1998 VA peripheral nerve examination the veteran 
reported a constant throb and pain in his right thigh.  He 
indicated he had occasional symptoms of his groin pulling.  
His muscles were tight early in the morning at his gunshot 
wound site in his right thigh.  He reported occasional 
sensory symptoms like a lightening jolt that ran through his 
leg, particularly in the inner thigh area by the groin.  The 
examination showed his right hip flexor was 4/5, otherwise 
all muscles were 5/5.  Both tone and rapid alternating 
movements were within normal limits.  Pronator drift was 
negative.  There was no atrophy, fasciculation, or tremor.  
Deep tendon reflexes were 2/4 throughout with the exception 
of the right ankle which was 1/4.  Sensory testing revealed 
decreased light touch and pin prick in the cutaneous 
distribution of the right sciatic nerve.  Otherwise light 
touch pin prick, vibration and double simultaneous extinction 
were intact.

In a VA EMG examination and report dated June 1998 the 
veteran reported chronic pain and diminished sensation in the 
right proximal leg.  There was no apparent tendon or nerve 
repair and no internal fixation of the right femur.  He 
complained of a constant pain sensation in the right thigh 
which increased with prolonged standing or walking and led 
him to limp.  The examination showed a mild limp right lower 
extremity and an approximately 2.5 cm leg length discrepancy 
with right shorter than left.  There was also evidence of 
soft tissue defect at the right posterior thigh, as well as 
right hypothenar eminence with well healed scars.  There was 
mild right lower extremity muscle atrophy.  There was also 
approximately 4+/5 right knee flexion and hip extension 
strength.  Sensation was diminished in the right lateral and 
posterior thigh and had a negative straight leg raising and 
negative Spurling's.  There was no evidence of right femoral 
neuropathy, or evidence on needle EMG of a diffuse plexopathy 
or peripheral polyneuropathy.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56.  For purpose of the present case, the 
criteria of moderate and moderately severe are pertinent:

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

38 C.F.R. § 4.56.

The RO granted the veteran service connection in September 
1969 for residuals of a gunshot wound to the right thigh with 
open fracture right femur and assigned an evaluation of 10 
percent, currently in effect under Diagnostic Code 5314.  
That code provides the ratings for Group XIV:

Function:  Extension of knee; simultaneous flexion of hip and 
flexion of knee; tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XVII in postural support of 
body; acting with hamstrings in synchronizing hip and knee.  
Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vaginae femoris.  Moderate muscle injury warrants 
a 10 percent evaluation; moderately severe muscle injury 
warrants a 30 percent evaluation; and severe muscle injury 
warrants a 40 percent evaluation, the maximum allowable.  38 
C.F.R. § 4.73, Diagnostic Code 5314.

In considering the history of the veteran's right thigh 
injury, the Board notes that the veteran was wounded in 
January 1967 in the right thigh sustaining an open femur 
fracture, hospitalized for a prolonged period, and restored 
to duty with a limited profile.  Service medical records do 
not show that his injury caused prolonged infection, 
sloughing of soft parts or intermuscular scarring.  There is 
no evidence of unemployability because of an inability to 
keep up with work requirements.  There is no indication on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  The May 
1998 VA examination showed mild tissue loss of the right 
thigh which appeared to be subcutaneous fat.  There was no 
muscle herniation or significant muscle loss in the area.  
Muscle strength was essentially intact in both lower 
extremities and tone was described as normal.  While the 
record does show some loss of muscle substance, loss of power 
and lowered threshold of fatigue, such symptoms are 
contemplated within the current 10 percent rating for 
moderate muscle disability.  

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a disability evaluation in 
excess of 10 percent for the residuals of gunshot wound, 
right thigh, with open fracture of the femur.  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative to otherwise permit a favorable 
determination as to this issue.  38 U.S.C.A. § 5107(b).  

B. Residuals missile wounds of right hand with sensory 
deficit

By a rating decision dated September 1969, the veteran was 
granted service connection for residuals missile wounds of 
right hand with sensory deficit and assigned a 10 percent 
evaluation effective January 8, 1969.  The veteran contends 
that the evaluation assigned to his residuals missile wounds 
of right hand with sensory deficit should be increased to 
reflect more accurately the severity of his symptomatology.

Service medical records reflect that while on duty in the 
Republic of Vietnam in January 1967 the veteran was wounded 
in the right hip and thigh.  Numbness was noted over the 
ulnar border of the right hand, where superficial wounds were 
present, caused by metal fragments at the time of the injury.  
Subjective numbness was present over the fifth finger of the 
right hand.  All ulnar activities and nerve function were 
present.  A tattooing of metal fragments was apparent over 
the hypothenar eminence.

In a May 1998 VA examination the veteran reported stinging, 
burning pain of the right hand along the medial aspect with 
stiffness and with cramping occurring with hand intensive 
tasks.  He indicated that he also felt at times that his hand 
"swells".  He reported variable numbness and tingling along 
the medial aspect of the right hand, the right ring finger, 
and the small fingers.  The examination showed an 8 cm scar 
across the hypothenar eminence of the palmar aspect with 
depression across the hypothenar eminence of the right hand.  
There was a 1 x1 cm scar of the distal posterior aspect of 
the ulna.  There were multiple pin point bluish tattooed 
areas along the medial forearm and wrist.  There were 
bilateral nodular masses over the flexor tendons of the long 
and ring fingers consistent with Dupuytren's tenosynovitis.  
There was full finger extension and full capability to make 
fists, full fingering, and full thumb opposition of both 
hands.  There was mild right hypothenar flattening and no 
contracture noted of any of the digits of either hand.  He 
alleged two point discrimination of greater than 10 mm across 
all dermatomes of both hands which was inconsistent with the 
appearance of the hands and it was noted that an EMG was to 
be scheduled.  Deep tendon reflexes were intact in both upper 
extremities.  Pulses were intact and there was good nail 
refill.  There was no edema noted and skin folds were normal.  
Tinel's sign was negative at the wrist and the elbow 
bilaterally.  There was full and normal range of motion of 
the wrists and elbows bilaterally.  There was no evidence of 
synovitis or crepitus of the wrists or fingers.  The examiner 
opined that the bilateral hand Dupuytren's nodular 
tenosynovitis was unrelated to military service or gunshot 
wound.

In a peripheral nerves examination conducted by the VA in May 
1998 the veteran reported weakness with right hand grip which 
increased in cold weather.  He indicated that at times his 
fingers stayed in the flexed position.  He had numbness 
surrounding the scar in his hand, but no other sensory 
symptoms.  The examination report described the veteran has 
right hand dominant and showed that the veteran had strength 
in the intrinsic hand muscles on the right side of 4/5.  Both 
tone and rapid alternating movements were within normal 
limits.  Pronator drift was negative.  There was no atrophy, 
fasciculation, or tremor.  Sensory testing revealed decreased 
light touch and pin prick in the cutaneous distribution of 
the right ulnar nerve, after the wrist.  

In a VA EMG examination and report dated June 1998 the 
veteran reported chronic pain and diminished sensation in the 
right hand.  The decreased sensation was in his right second 
through fifth fingers and a cramping sensation with 
occasional difficulty fully extending his hand and digits.  
The examination showed manual muscle testing essentially 5/5, 
both upper extremities, except for 4+/5 right hand grip, and 
digit adduction.  Sensation was diminished in the right 
second through fifth digits with especially dense loss of 
sensation in the right fifth digit.  The EMG nerve conduction 
study findings were notable for a right ulnar sensory 
neuropathy, which likely had two focal entrapment sites, one 
at the right wrist, as well as a milder impairment at the 
right elbow.  There was no evidence of progressive muscle 
denervation by needle EMG.

A VA outpatient treatment record dated November 1998 showed 
Tinel's sign positive, good range of motion, no bony 
tenderness, no warmth, no redness, and no weakness.  The 
veteran had right median ulnar neuropathy and wore a wrist 
splint.  The examiner noted that the veteran had moderate 
impairment of work activity as a carpenter due to his 
neuropathies.

The RO has evaluated the veteran's missile wounds of right 
hand with sensory deficit utilizing Diagnostic Code 8516.  
Under Diagnostic Code 8516, for the ulnar nerve, mild 
incomplete paralysis is rated 10 percent, and moderate 
incomplete paralysis is rated 30 percent on the major side 
and 20 percent on the minor side.  Severe incomplete 
paralysis is rated 40 percent disabling on the major side and 
30 percent disabling on the minor side.  The term "incomplete 
paralysis", with peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.  The rating regulations 
provide that neuritis of a peripheral nerve characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is rated on the scale 
provided for the appropriate nerve, with a maximum equal to 
severe, incomplete paralysis.  The maximum rating which may 
be assigned for neuritis not characterized by such organic 
changes will be that for moderate, or with sciatic nerve 
involvement, moderately severe, incomplete paralysis.  38 
C.F.R. § 4.123.

The evidence shows that the veteran's ulnar nerve disability 
is manifested primarily by a positive Tinel's sign, right 
median ulnar neuropathy, with sensation diminished in the 
right second through fifth digits with especially dense loss 
of sensation in the right fifth digit.  Giving the veteran 
the benefit of the doubt, the Board believes that the 
impairment of the right hand more nearly approximates the 
disability picture for a 30 percent rating under Diagnostic 
Code 8516.  However, there is no medical evidence that these 
manifestations, taken together, are productive of more than 
moderate impairment.  Accordingly, there is no basis for a 
schedular rating in excess of 30 percent for ulnar nerve 
disability on the right.  

II.  Entitlement to an assignment of a higher disability 
evaluation for degenerative joint disease of lumbar spine

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has 
been obtained.  No additional action is necessary to meet the 
duty to assist the veteran.  38 U.S.C.A. § 5107(a).  
Moreover, since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

By a rating decision dated October 1998, the veteran was 
granted service connection for degenerative joint disease of 
lumbar spine and assigned a 10 percent evaluation effective 
April 13, 1998.  The veteran contends that the evaluation 
assigned to his back disability does not reflect the severity 
of his symptomatology.

At a May 1998 VA examination, the veteran reported low back 
discomfort and stiffness which had worsened over the years.  
He indicated low back pain and stiffness in the morning as 
well as at the end of the day.  He denied pain with motion.  
The examination showed straight leg raise was negative to 80 
degrees bilaterally.  He was able to heel walk, toe walk, 
fully squat, and hop independently on each foot without 
difficulty.  There was a 3 degree thoracolumbar scoliosis 
with the right iliac crest being lower than the left.  There 
was normal paraspinal muscle tone without spasm.  There was 
tenderness on the left from L3-L5.  Lumbar flexion was to 40 
degrees, lumbar extension was to 15 degrees, right and left 
lateral flexion to 20 degrees, right and left rotation was to 
35 degrees without apparent, obvious discomfort with motion.  
The impression was leg length difference secondary to femoral 
fracture secondary to gunshot wound with resultant 
degenerative joint disease of the lumbar spine directly 
related to the gunshot wound in military service.

In a VA peripheral nerves examination dated May 1998 the 
veteran reported back pain, but did not have any radiation of 
this pain.  He did not have any weakness or sensory symptoms 
at the time.  The examination showed the veteran's gait 
unremarkable and he could walk on his toes and heels without 
difficulty.  Romberg test was negative and tandem gait was 
unremarkable.  The examiner indicated that he did not see any 
neurological deficit attributable to a back problem.  

A VA EMG report and examination dated June 1998 showed needle 
EMG was performed with selected right lower extremity 
muscles, including multiple sciatic and Lumbar 5 - Sacral 1 
innervated muscles.  These were noted as essentially normal 
with no abnormal spontaneous activity and essentially normal 
voluntary recruitment with the exception of slightly 
decreased interference pattern at the right medial and 
lateral hamstring muscles.

The veteran's disability of degenerative joint disease is 
currently evaluated by the RO as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
intervertebral disc syndrome.  If the syndrome is mild, a 10 
percent evaluation is warranted; if the syndrome is moderate; 
recurring attacks, a 20 percent evaluation is warranted.  If 
the syndrome is severe case; recurring attacks, intermittent 
relief, a 40 percent evaluation is warranted.

The medical records show that the veteran's disability 
picture corresponds to a 10 percent evaluation under 
Diagnostic Code 5293.  There is no medical evidence 
indicating moderate recurring attacks of intervertebral disc 
syndrome, and there is some question in the Board's mind as 
to the propriety of using Code 5293 to begin with. 

However, the Board has also considered the applicability of 
Diagnostic Code 5292.  Under that code moderate limitation of 
the lumbar spine warrants a 20 percent evaluation and severe 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  At the May 1998 VA examination, the 
veteran's lumbar flexion was limited to 40 percent, lumbar 
extension was limited to 15 degrees, right and left lateral 
flexion was limited to 20 degrees, and right and left 
rotation was limited to 35 degrees.  The Board views such 
findings as indicative of moderate limitation of motion, thus 
warranting assignment of a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  However, an 
evaluation in excess of 20 percent is not warranted because 
there is no evidence of severe limitation of motion of the 
lumbar spine.  

In reaching this decision, the Board has again considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, See DeLuca, 8 Vet. 
App. at 205-06.  In this regard, the Board believes that the 
record does not provide a basis for finding that there is 
additional functional loss due to pain such as to result in 
severe limitation of motion.

The Board has also considered the application of Diagnostic 
Code 5295.  However, there is no evidence of severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, which would warrant a 40 
percent evaluation.



ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's service-connected residuals gunshot wound, right 
thigh with open fracture of femur is not warranted.  To this 
extent, the appeal is denied.

Entitlement to a 30 percent evaluation for the veteran's 
service-connected residuals missile wounds of right hand with 
sensory deficit is warranted.  Entitlement to a 20 percent 
evaluation for the veteran's service-connected degenerative 
joint disease of the lumbar spine is warranted.  The appeal 
is granted to this extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 
- 16 -


- 1 -


